Martin, P. J.
(dissenting). I dissent and vote to reverse and dismiss the complaint as to the defendant-appellant.
The defendant-appellant may be charged with responsibility for the accident only if it is established that repairs were negligently made. On the testimony of the defendant Philip L. Bereano the jury was permitted to speculate as to the cause of the failure of his automobile to respond to his efforts to control it. The proof that the brakes and transmission were responsive immediately following the accident cannot be reconciled with a claim of negligent repair.
Untbrmyer, Dore and Cohn, JJ., concur with Callahan, J.; Martin, P. J., dissents in opinion and votes to reverse and dismiss the complaint as to the defendant-appellant.
Judgment as to the infant plaintiff affirmed; the judgment in favor of plaintiff Mary A. Edwards for $12,500 reversed and a new trial ordered as to said plaintiff, with costs to the appellant to abide the event, unless said plaintiff stipulates to reduce the judgment as entered in her favor to $7,500, in which event the judgment as so modified is affirmed, without costs. Settle order on notice.